Opinion by
Will and, J.,
H. K. Bell in the year 1887 placed in the hands of the law firm of Irwin & Hughes for collection certain judgments against Silas Winget. The judgments were collected in 1889. It appears that $2,459.03 of the money thus collected was upon judgments belonging to H. K. Bell, and the sum of $490.74 upon judgment notes upon which judgments were entered made by Winget, payable to H. K. Bell, for the use of E. A. Bell, his wife. The business was all transacted between H. K. Bell and Irwin & Hughes. After the money was collected on the several judgments the firm of Irwin & Hughes paid to H. It. Bell $2,000, $1,500 thereof in one check and $500 in another, both of which were made payable to H. K. Bell. On January 1, 1890, Irwin & Hughes sent a statement by mail to H. K. Bell showing a balance in their hands, after deducting their fees amounting to $750 of $299.77, and a check was enclosed with the statement for the balance thus appearing payable to the order of H. It.
Bell on the first National Bank of Washington, Pa. On January 3,1890, discovering that they had made a mistake of $75.12 they notified H. K. Bell not to use the check as it was for $75.12 too much, and requested him to return the check and get another for the correct amount, to wit, $224.65. On January 2, 1890, the balance to the credit of the account of Irwin & Hughes in the First National Bank where the check was payable, was $149.77 not enough to pay the first check or the second had it been given.
Prior to this time Mrs. E. A. Bell had received her pay in full either by the indorsement over to her of the check for $500 made payable to the order of her husband, or by payment by her husband from the proceeds, upon which question her testimony was not clear. It is immaterial, however, as she received her pay in full which is not questioned.
The matter not having been settled on December 31, 1895, H. K. Bell brought an action of assumpsit against Mr. R. W. Irwin, the surviving partner of the firm of Irwin & Hughes.. The statement of cause of action filed in the case discloses a clear cause of action in H. K. Bell to which the defendant pleaded, and on the trial of the case under the direction of the court a verdict was rendered.for the balance admitted to be due by Mr. Irwin in his letter of January 3,1890, and interest there*371on only from the day the summons was issued, December 31, 1895.
On November 9,1896, the record was unnecessarily amended in the court below by adding the name of E. A. Bell as one of the legal plaintiffs. The plaintiff had the right to further amend by striking her name from the record. From the evidence it clearly appears that she never had any interest in the suit. No claim of hers was barred by the statute of limitations at the time of the amendment, for she had none. The original writ issued in the name of H. K. Bell, the statement showed the cause of action in him and now, after trial and verdict, the amendment, that ought to have been made by striking the name of Mrs. Bell from the record as a party plaintiff, we consider as having been made, as it introduced no new cause of action under the pleadings, nor deprived the defendants of any substantial right: Fritz v. Heyl, 8 W. N. C. 374; Patton v. Ry. Co., 96 Pa. 169.
The specifications of error are overruled and the judgment affirmed.